Case 1:14-cv-10067-KPF-SN Document 570 Filed 01/12/21 Page 1 of 2
        Case 1:14-cv-10067-KPF-SN Document 570 Filed 01/12/21 Page 2 of 2




    •    S e c o n d D e cl ar ati o n of T h o m as E. L y n c h i n S u p p ort of D ef e n d a nt’s M oti o n f or S u m m ar y
         J u d g m e nt, E C F N o. 5 5 3 .

S O O R D E R E D.




D A T E D:           Ne w Y or k, N e w Y or k
                   J a n u ar y 1 2, 2 0 2 1




                                                                2
